Citation Nr: 1308546	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant, D.S.J., & V.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant claims to have recognized guerilla service with the 1st Platoon, Company E, 66th Infantry Battalion, from October 1944 to February 1945.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to Filipino Veterans Equity Compensation.  The Appellant submitted a notice of disagreement in May 2009, a statement of the case was issued in December 2009, and a VA Form 9 was submitted in March 2010.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in August 2010 by a Veterans Law Judge who is no longer employed at the Board.  A transcript is associated with the claims file.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the August 2010 hearing in this case is no longer employed by the Board.  In a January 2013 letter, the Board informed the Appellant and requested clarification on whether he desired to have an additional hearing.  The Appellant responded in January 2013, indicating that he wanted a hearing to be held at his local regional office.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2012).  Thus, the case should be returned to the RO in order to schedule the Appellant for a hearing at his local regional office.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate steps to schedule the Appellant for a hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704.

2.  After the hearing is conducted, or in the event the Appellant withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

